DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tohei et al. (US 2013/0061901, listed on IDS filed 5/21/2021) in view of Lee et al. (WO 2018/110794 A1, see English machine translation provided for mapping). 

Regarding claim 1, Tohei discloses a thermoelectric conversion material made of a sintered body containing a magnesium silicide as a major component ([43]), the thermoelectric conversion material comprising:
	a magnesium silicide phase ([43]); and
	wherein an aluminum concentrated layer having an Al concentration higher than an aluminum concentration in an inside of the magnesium silicide phase is formed on a surface of the magnesium silicide phase (intermediate aluminum layer, [18] and [69]), and
	the aluminum concentrated layer has a metallic aluminum phase made of aluminum or an aluminum alloy ([18] and [69]). 

	Tohei does not disclose a magnesium oxide layer formed on a surface layer of the magnesium silicide phase, wherein the aluminum concentrated layer is formed between the magnesium oxide layer and the magnesium silicide phase. 

	Lee discloses a thermoelectric material comprising a magnesium oxide layer (first oxide layer 210, [17] and [94]) as a protective layer for a thermoelectric silicide layer (100, [82]).



Regarding claim 2, modified Tohei discloses all of the claim limitations as set forth above. Tohei does not disclose that a thickness of the aluminum concentrated layer is within a range of 10 nm or more and 100 nm or less. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness of the aluminum concentrated layer in the device of modified Tohei, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

Regarding claim 4, modified Tohei discloses all of the claim limitations as set forth above. Tohei additionally discloses that the magnesium silicide phase is formed of a magnesium silicide containing, as a dopant, one or more selected from Li, Na, K, B, Ga, In, N, P, As, Sb, Bi, Ag, Cu, and Y ([43], thermoelectric material can have boron or gallium impurities). 



Regarding claim 6, modified Tohei discloses all of the claim limitations as set forth above. Tohei additionally discloses a thermoelectric conversion module in Figure 1 comprising: the thermoelectric conversion element as set forth above; and terminals (103) respectively joined to the electrodes of the thermoelectric conversion element ([50]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tohei et al. (US 2013/0061901, listed on IDS filed 5/21/2021) in view of Lee et al. (WO 2018/110794 A1, see English machine translation provided for mapping), as applied to claim 1 above, in further view of Nicoloau (US 2003/0110892).

Regarding claim 3, modified Tohei discloses all of the claim limitations as set forth above. Tohei does not explicitly disclose that the magnesium silicide phase is formed of a non-doped magnesium silicide. 
Nicoloau discloses a thermoelectric conversion material comprising a non-doped magnesium silicide ([142] and [172]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LINDSEY A BERNIER/           Primary Examiner, Art Unit 1726